 In the Matterof KUEHNE MANUFACTURINGCOMPANYandLOCAL No.1791, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICACase No. C-369.-Decided May 20, 1938Furniture Manufacturing Industry-Employer:corporation, owning and oper-ating plants in twocities-Interference, Restraint, and Coercion:expressed op-position to labor organization ; threats of retaliatory action ; discrediting unionleader ; warning to employees not to circulate petitions among themselves, butreport grievances tomanagement-Discrimination:closing plant, discharge ofemployees : for union membership and activity ; discharges: for union activity ;charges of, not sustained as to two employees-Strike:sit-down-Lock-Out-Picketing-Violence-Conciliation:efforts at, by U. S. Department of Laborand local Chamber ofCommerce-Substantially Equivalent Employment:offerof reemployment in plant 60 miles distant, not consideredas-Unit Appropriatefor Collective Bargaining:production and maintenance employees in one plant,except foremen, and office and salaried employees ; eligibility for membershipin only organization among employees ; no controversy asto-Representatives:proof of choice: joint application for unionmembership-Collective Bargaining:employer's duty : shut-down, effect upon ; strike, effect upon, when new issues,have arisen ; breach of alleged agreement, effect upon ; special form of remedialorder : recognition as exclusive representative, if operations are resumed-Re-instatement Ordered:discharged employees, dismissing employees hired sincelock-out, if necessary ; employee temporarily laid off at, time of strike ; to plantwhere previously employed, if operations are resumed ; preferential list ordered :to be followed in further reinstatement-BackPay:awarded : discharged em-ployees, from date of lock-out, discharge, or refusal to reinstate, to date of offerof reinstatement or placement on preferential list ; not to include period betweenservice of Intermediate Report and date of Decision in case of employees astowhom Trial Examiner recommended dismissal of complaint.Mr. Jack Davis,for the Board.Craig cC Craig,byMr. Craig Tian Meter,of Mattoon, Ill., for therespondent.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by E. P. Theiss, arepresentative of the American Federation of Labor, and by Local304 DECISIONS AND ORDERS305No. 1791, United Brotherhood of Carpenters and Joiners of America,herein called the Union, respectively, the National Labor RelationsBoard, herein called the Board, by Dorothea de Schweinitz, RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issiled itscomplaint, dated June 30, 1937, against Kuehne Manufacturing Com-pany, Mattoon, Illinois, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (3),and (5), and Section 2 (6) and (7), of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notices of hearing were duly served upon the respond-ent and the Union.The complaint, as amended,' alleged in substance (1) that onApril 1, 1937, the respondent closed its Flora, Illinois, plant, dis-charged its employees at the Flora plant for the reason that theyjoined the Union and engaged in concerted activities for the purposesof collective bargaining and other mutual aid and protection, andmoved its operations to its Mattoon, Illinois, plant to avoid its obli-gation "to bargain collectively with the Union; (2) that the respond-ent discharged Harry Dean, William Loveland, Walter Barnett, andGarland Gibson, four employees at its Mattoon plant, for theirsympathy with the respondent's Flora plant employees and interestin the formation of a labor organization at the respondent's Mattoonplant; (3) that the respondent persuaded and encouraged certain ofits employees at its Mattoon plant and others, including public ' of-ficials of the city of Mattoon, to assault and beat its Flora employeesand that the Flora employees were so assaulted and beaten to dis-courage their activity in urging the Mattoon employees to join andassist the Union for the purposes of collective bargaining and othermutual aid and protection; and (4) that the respondent had refusedto bargain collectively with the Union as the duly authorized repre-sentative of the production and maintenance employees of the re-spondent at its Flora plant, exclusive of clerical and supervisory em-ployees, said production and maintenance employees constituting anappropriate bargaining unit.On July 10, 1937, the respondent filed a motion to dismiss thecomplaint and also an answer to the complaint.The motion to dismiss was based (1) on an alleged insufficiency ofthe allegations of the complaint; (2) upon the ground that the Boardhad no jurisdiction over the respondent or the subject matter of the' At the hearing the complaint was amended to include an allegation that the respondentdiscriminatorily discharged Garland GibsonThe respondent, accordingly, amended itsanswer, denying the allegation.q. 306NATIONAL LABOR RELATIONS BOARDcomplaint;and (3)on a plea that the persons referred to in the com-plaint were lawfullydischargedinasmuch asthe Act doesnot inter-fere with the normal exerciseof the rightof an employer to selector discharge his employees.The answer of the respondent repeated the allegations containedin its motion to dismiss and admitted the allegations of the com-plaint with respect to the nature of its business.Concerning theunfair labor practice charges, the respondent alleged in its answerthat it closed the Flora plant and discharged its employees at thatfactory(1) because they participated in a sit-down strike, damagedcompany property and engaged in illegal picketing;and (2) forfinancial reasons wholly disconnected with the membership of theFlora employeesin the Union.In addition,the answer,as amended,denied thatthe employmentofHarry Dean,WilliamLoveland,'PalterBarnett,and Garland Gibson was terminated for the rea-sons stated in the amended complaint and averred that they werenot discharged,but voluntarilyquit work.The respondent deniedthe allegations of the complaint with respect to the assault and bat-tery of the Flora employees and the refusal of the respondent tobargain collectivelywith the Union.Pursuant to notice,a hearing was held onAugust 3, 4,5, 6, and 9in Flora, Illinois,before Henry J. Kent, the Trial Examiner dulydesignated by the Board.The Board and the respondent appearedby counsel and participated in the hearing.On motion of the re-spondent the hearing was adjourned when the Board rested its caseand reconvened in Mattoon,Illinois,on August 10, 11,12, and 13,1937, to facilitate presentation of the respondent's evidence.Fullopportunity to be heard,to examine and cross-examine witnesses,and to produce evidence bearing upon the issues was afforded allparties.At the opening of the hearing counsel for the respondent presseditsmotion to dismiss the complaint upon the grounds set forth inthe written motion.The Trial Examiner reserved his ruling onthemotion.At the close of all the testimony the respondent re-newed its request that the complaint be dismissed,pleading, in addi-tion to the original grounds set forth in its written motion,reasonsembodied in an amended written motion to dismiss, which theTrial Examiner permitted it to file. In the amended motion therespondent urged, as grounds for dismissal of the complaint, thatthe provisionsof the Actviolate Article 3 of the Constitution of theUnited States and the Fifth Amendment thereto, and that the em-ployees at the respondent'sMattoon plant and the Mattoon Asso- DECISIONS AND ORDERS307ciation of Commerce were not made parties to the proceeding.2The Trial Examiner denied the motion to dismiss, as amended, inso far as it related to the question of the sufficiency of the allega-tions of the complaint, the constitutionality of the Act,3 and theclaimed absence of the necessary parties to the proceeding, and re-served his ruling on the motion, in so far as it related to the questionof the Board's jurisdiction and the merits of the complaint in respectto the alleged discharges, until the issuance of his IntermediateReport.Subsequently the Trial Examiner filed his Intermediate Report,finding that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5), of the Act and recommending reinstate-ment, with back pay, for Harry Dean, Walter Barnett, and WilliamLoveland and for the respondent's employees listed in appendix A,other than those persons named below, as to whom lie recommendedthat the complaint be dismissed.The Trial Examiner in his Inter-mediate Report further recommended that the complaint be dis-missed as to (1) Garland Gibson and 16 persons listed in appendixB, on the ground that no testimony was offered in the proceedingwith respect to them; (2) 15 employees listed in appendix C, on theground that they were not discharged but were retained in the re-spondent's employ at its Mattoon plant; (3) Carmon De Weese, forthe reason that he refused to accept the respondent's offer of employ-ment at its Mattoon plant; and (4) Peter Orschell, since his employ-ment with the respondent terminated on March 15, 1937, which wasprior to the inception of the strike and mass discharge of the Floraemployees.In his Intermediate Report, the Trial Examiner deniedthe pending motion to dismiss the complaint.This ruling and theruling of the Trial Examiner at the hearing upon the motion todismiss are hereby affirmed.Thereafter the respondent filed numerous exceptions to the find-ings and recommendations of the Intermediate Report.The Unionalso filed exceptions to certain portions of the Intermediate Report.2An existing contract, dated December 2, 1931, between the respondent and the Mat-toon Association of Commerce required the respondent to employ only bona fide Mattoonresidents in its Mattoon plant. Since April 1, 1937, the respondent has hired at its Mat-toon plant approximately 127 additional employees. Inasmuch as, under the Act, theBoard's orddrs run only against employers, neither the employees at the Mattoon plant northe Mattoon Association of Commerce need be made parties to complaint proceedings toenable the Board to determine whether the respondent has violated the Act or to makean appropriate order against it.National Labor Relations Board v. Pennsylvania Grey-hound Lines, Inc.,andGreyhound Management Company,303 U. S. 261.3National Labor Relations Board V. Jones cl Laughlin Steel Corp.,301 U. S. 1, 57S.Ct.' 615 ;National Labor Relations Board v. Friedman-harry Marks ClothingCo., 301U. S. 58, 57 S. Ct. 645 ;Associated Press v. National Labor Relations Board,301 U. S.103, 57 S. Ct. 650;National Labor Relations Board V. Fruehauf Trailer Co.,301 U. S.49, 57 S. Ct. 642. 308NATIONAL LABOR RELATIONS BOARDPursuant to notice duly served upon the parties, a hearing forthe purpose of oral argument on the exceptions was held before theBoard in Washington, D. C., on February 25, 1938. The respondentwas represented by counsel who participated in the argument.TheUnion did not appear.The respondent also filed a brief to whichwe have given due consideration.The Board has reviewed the rulings of the Trial Examiner on mo-tions and on objections to the admission of evidence and finds that noprejudicial errors have been committed.The rulings are herebyaffirmed.The Board has fully considered the exceptions to the Trial Examin-er's findings in the Intermediate Report, and, save as they are con-sistent with the findings, conclusions and order hereinafter set forth,finds them to be without merit.Since the 15 persons listed in appendix C were voluntarily rein-stated in the respondent's employ at its Mattoon plant upon the closingof the Flora plant, we will dismiss the allegations of the complaint inrespect to them.We will also dismiss the allegations of the complaint,as amended, in respect to the alleged discharge of Garland Gibson, in-asmuch as there is no evidence in the record to support a finding as tohim.The Trial Examiner made no finding or recommendation in his In-termediate Report in reference to the allegations of the complaintwhich charge that the respondent persuaded its Mattoon employees toassault and beat its Flora employees. Since the evidence is insuffi-cient to warrant the conclusion that the respondent instigated thebeating of the strikers, we will dismiss those allegations of the com-plaint.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The respondent is an Illinois corporation engaged in the manufac-ture and sale of kitchen and dinette furniture.At the time of theoutbreak of the labor dispute involved in this proceeding in March1937, it owned and operated plants in Flora and Mattoon, Illinois, adistance of approximately 60 miles apart, employing 180 and 219employees at each plant, respectively.The raw materials, consisting of lumber,4 hardware, glass, stains andvarnishes, cartons and other packing materials, purchased by the re-a4The lumber is chiefly oak, southern gum, northern hard maple, western fir, andsouthern soft maple.Oak and southern gum are purchased from lumber companies lo-cated in Tennessee, Arkansas, Louisiana, and Mississippi.Northern hard maple origi-nates in Wisconsin and MichiganWestern fir is obtained in Oregon, and southern softmaple comes from Indiana, Kentucky, and Illinois. DECISIONS AND ORDERS309spondent in 1936 for use in its manufacturing process in both plantsamounted to $594,941.33, of which more than 60 per cent representedpurchases of materials in States other than Illinois.During 1936 the respondent sold and shipped finished productsfrom both plants in the amount of $952,547.28, of which in excess of75 per cent represented shipments into States other than Illinois.H. THE UNIONLocal No. 1791, United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor, is a labororganizationwhich admits to membership the production and main-tenance employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Thelock-out ofApril 1, 19371.The backgroundShortly prior to the passage of the National Industrial RecoveryAct, the respondent prevented a strike in its Flora plant after itlearned that the employees contemplated a walk-out in an effort toobtain higher wages.The plant superintendent and foremen threat-ened the employeeswithloss of their jobs if they left their machines.Two or three participants in the strike movement were discharged.Foreman Delbert Bratton instructed a trusted employee in the millroom to report any future rumors of organizational activity amongthe employees in that department to him, stating:". . ,they suredidn't want any union in that plant."According to Delbert Hardy, an employee,Walter Goebel, then aforeman, approached him on several occasions about 21/2to 3 yearsbefore the hearing, inquiring whether the employees were talking"strike."We quote from Hardy's testimony :Well, he asked me if they had been talking it. I told him no,not that I had heard,and he said to keep listening,if I heardanybody talking it, let him know,and I asked him why.Hesaid they wanted no labor trouble here, and if I heard it let himknow, he would fire them right now.[Italics supplied.]Neither Bratton nor Goebel denied this testimony.In the fall of 1936 the employees at the Flora plant circulated apetition for higher wages inside the factory.An employee,Richey,when questioned by the supervisory staff,confessed his participationin the preparation and distribution of the petition.Two weeks laterhe was discharged.The respondent claimed that it dismissed,Richey 310-NATIONAL LABOR RELATIONS BOARDbecause he looked at employees' time cards.5Superintendent Goebelinstructed the employees to report grievances to him and warnedthem not to circulate petitions among themselves.2.The lock-outFred Kuehne, Jr., the president and- majority stockholder of therespondent, addressed an assembly of the employees at the Floraplant during the 1936 Christmas season.He told them that the re-spondent had experienced a profitable year and that he intended togrant a general wage increase to the employees shortly after the firstof the coming year.However, the promise did not materialize formost of the 180 Flora employees.During the first 3 months of 1937many of them made individual applications for pay increases to theforemen in the plant, without results.The employees were instructedby the supervisory staff not to disturb Kuehne concerning wageadjustments.-The crystallization of months of dissatisfaction with this vexedcondition resulted in a sit-down strike of the Flora employees on themorning of March 22, 1937. They stopped their machines and re-fused to work unless they obtained the promised wage increase.Thedemands of the employees varied in the different departments of theplant but, in general, they included the 8-hour day, 45-hour week, timeand one-half for overtime, and a 40-cent hourly minimum.The planthad previously operated on a 9-hour daily basis. with pay rates rang-ing from 25 cents to 45 cents per hour.During that day Kuehnenegotiated with departmental committeemen chosen by the employees.He acceded to their demands for the 8-hour day and 45-hour week,offered individual 10 to 12 per cent increases, refused to pay time andone-half for overtime, refused to establish a 40-cent hourly minimum,and announced that if necessary, the respondent might reduce theworking day to 6 hours, add a night force and operate the plant witha double shift.Kuehne admitted to the committeemen that anacceptance of his counterproposals would have resulted in a netweekly wage lower than the prevailing scale of payment.The com-mitteemen referred to the employees for instructions.They rejectedthe counterproposals and the committeemen so reported to Kuehne.Kuehne promptly halted further negotiations: "Well, just call it astrike and I will sit it out with you . . . I will go on a vacation . . .You can sit here if you want, or you can go home . . . we will keepthe plant open in the morning."About 95 per cent of the employeesremained in the plant.until March 31.IInasmuch as the Union filed no charges and the complaint contains no allegationwith reference to Richey's dismissal, we make no finding with respect thereto DECISIONS AND ORDERS311When word of the sit-down reached the supervisory staff at theMattoon plant on March 22, Superintendent Emig called an assem-bly of the Mattoon employees in the respondent's lumber yard adja-cent to the plant.He told them that the plant was shutting downbecause "work was falling off a little, conditions were so that thefactory had to shut for a while."When the employees sought en-trance to the plant, they found the doors barred.Foreman Whiteexplained to a group of Mattoon employees that, in order to avoid"labor trouble" in the Mattoon plant, the Mattoon employees wouldnot be recalled to work until settlement of the strike at the Floraplant.On March 24 President Kuehne distributed a mimeographed letterto the Flora employees, enclosing checks for accrued wages, in`which he expressed his assurance that he held no grievance againstthem by reason of the sit-down strike and promised that he wouldbear no resentment in the future because of the action they hadtaken; however he urged the employees to evacuate the plant. In theletter he also thanked the strikers for their care of plant propertyand expressed the hope that work might soon be resumed.On March 23 or 24 the Flora employees made a joint applicationto the American Federation of Labor for membership, and on April13 the United Brotherhood of Carpenters and Joiners of Americachartered the newly organized Union.Kuehne departed from Flora on March 25, leaving H. C. Schultz,a director and the sales manager of the respondent, in charge ofaffairs with authority to settle the labor dispute.Schultz directedRiley Clifton, the respondent's timekeeper, to ascertain from the em-ployees whether they desired a conference to discuss settlement of thestrike, stating to him that if they did, Schultz would meet with them,or, if they preferred, he would arrange for the employees to meet withKuehne on the following morning. Clifton approached a group ofemployees, represented to them that Kuehne contemplated taking atrip, but that a meeting could be arranged with Kuehne if they de-sired to confer with him.The employees agreed to meet' withKuehne, stating to Clifton that they desired to communicate withtheirUnion representative, E. P. Theiss, an organizer for theAmerican Federation of Labor, to enable him to be present to repre-sent the employees at the proposed conference.Thereupon, Cliftonpromptly answered that he did not know whether Kuehne could bereached.No arrangements were made to hold the meeting. Cliftonreported what had transpired to Schultz. Schultz curtly instructedClifton : "There is nothing more we can do."Schultz thereupon talked to Kuehne by long-distance telephone.Among other things, he advised Kuehne that "no agreement could be106791-38-vol.VII-21 312NATIONAL LABOR RELATIONS BOARDarranged" with the employees, that outsiders were visiting the strik-ers at the plant, and urged him to return to Flora to oust the sit-downers.The respondent introduced in evidence the minutes of a directors'meeting, dated March 27, which purport to show the passage of res-olutions authorizing Kuehne to discontinue operations at the Floraplant when "inventory and production conditions would best permitsuch change," and to dispose of the Flora plant and equipment toraise "much needed additional working capital." aOn March 29 the respondent filed a complaint in the Circuit Courtof Clay County, Illinois, in which it sought a mandatory injunction-to oust the sit-downers from the plant.The strikers voluntarilyevacuated the plant on March 31, prior to the issuance of a tempo-rary writ of injunction on the same day, and promptly formed apicket line at the plant, which they maintained for a period of 4 to5weeks thereafter.On the following day, April 1, Kuehne notified all the Flora em-ployees, by letter, that the respondent had abandoned its Flora op-erations, advised them to seek employment elsewhere, and servednotice of cancellation of their group-insurance policies.7The record clearly indicates that the respondent knew of the forma-tion of the Union by its employees.Director Schultz and Time-keeper Clifton, through conversations with the employees, knew ofthe Union prior to March 27, and Kuehne saw Nelson, an organizerfor the American Federation of Labor, in court on the day the tem-porary injunction issued, March 31.During the first few days of the picket line, Leon J. Newton, anemployee, approached Kuehne in reference to settlement of the con-troversy.Kuehne stated : "You just went too far, there is no usetalking . . . the boys had a picket line, and there was absolutelynothing doing . . . going to move to Mattoon .. . closing the Flora,plant permanently."Kuehne pointed to Theiss, the Union organizer,who was standing in the road : "You see that fellow out there . . . heis just leading those fellows to their ruin ... he can just say `baa'and every one of them will follow him . . . I will get even with,them."Newton also testified that Kuehne referred to Theiss as an,"outlaw."Kuehne failed to deny Newton's testimony.6It is peculiar that Director L M. Wood,who attended the meeting,testified that no,proposal concerning the permanent shut-down of the Flora plant was ever submitted to-the Board of Directors''The letter stated : "This is to serve as a formal notice that the Flora plant has dis-continued operationsWe felt as though it was only fair to advise you of this fact for-mally by letter,so you can look elsewhere for work, as we have definitely taken this-actionWe might state that we are also canceling your Prudential Group Life Insur-ance,being that you are no longer an employee of our company." DECISIONS AND ORDERS313About the middle of April, Walter Goebel, superintendent of theFlora plant, told Loren Mitchell, an employee, that he did not be-lieve that the strikers would be reinstated so long as they belongedto the Union.Goebel admitted to Mitchell that "Kuehne wouldn'tconsider recognizing the Union."In a conference on or about April 18 with Newton J. Branson,president of the Flora Chamber of Commerce, who interceded inthe labor dispute as mediator at the request of both the respondentand the Union, Kuehne stated : "I am not recognizing the Unionand their demands with the price furniture I can make." It is sig-nificant that the respondent at no time discussed wages, hours, orother conditions of employment with a Union representative.More-over,Kuehne agreed to a proposal by Branson that, the respondentdeal with an unaffiliated union of its employees.Thus it is ap-parent that the respondent's basic objection to the continuance ofnormal relations with its Flora employees lay in the presence of theUnion in the plant, rather than differences over substantive issuesconcerning wages, hours, or other conditions of employment.At the time of the hearing the Flora plant was still closed.Therespondent had moved part of the machinery to its Mattoon plant,which it reopened on April 6, following the presentation of a peti-tion signed by Mattoon employees, pledging their allegiance to therespondent;" the sale of another portion of the machinery netted therespondent $22,000 in cash, but the Flora plant had not been sold.When the Flora employees went out on strike, the respondent hadapproximately 219 employees on its pay roll at its Mattoon plant.Prior to the reopening of the Matoon plant, the respondent had op-erated only a day shift at that plant.When the Mattoon plantreopened the respondent instituted and has since operated a steadyday and night shift with an augmented force. In its brief, filedFebruary 24, 1938, the respondent estimated that it employs 300 to400 persons at the Mattoon plant.The respondent advances two reasons for the closing of the Flora.plant and the discharge of the employees of that plant: first, the sit-down strike engaged in by the employees, accompanied by damageto company property and followed by illegal picketing and acts ofviolence by the strikers; and, secondly, the desire of the respondent toreduce its fixed operating expenses and to raise cash by the sale ofthe Flora plant and equipment for use as working capital to financeits business at the Mattoon plant.I In a statement to the press, which appealed in the Flora Daily News-Record of April,5,1937,Puehne announced,in part : "The company decided to abandon the Flora plantafter receiving evidence of the loyalty of the men employed in the Mattoon plant andafter being assured that the company's pay roll in the community is appreciated . . .'- 314NATIONAL LABOR RELATIONS BOARD-As to the first defense, it appears that the strikers committed nodeliberate acts of sabotage during the sit-down. Such negligible dam-age as resulted to company property was incidental to plant occupa-tion.Thus, the strikers ate their meals on tables which they obtainedfrom inventory, taking care, however, not to place hot foods on themto prevent unnecessary injury; they used company chairs for sittingpurposes and slept on lumber stock.Moreover, the sit-downers tookaffirmative steps to care for plant property.They swept the floors atregular intervals, set pails filled with sawdust for use as cuspidorsand maintained heat in the plant whenever needed to protect storedlumber.The respondent's defense on this score must be directed tothe conduct of the strikers after March 24 for on that date Kuehneexpressed his gratitude to the strikers for their exemplary behaviorin the plant.However, the record clearly shows that their subse-quent conduct during the period of plant occupancy did not varyfrom the standard which the strikers had previously set.The respondent also points to alleged acts of violence and illegalpicketing as justification for the wholesale discharge of its Floraemployees.John Welde, a striker, blackened an eye of Foreman JohnBillington, when the latter furtively emerged from the side entranceof the plant on April 12. The Circuit Court imposed a fine of 10dollars and costs, each, upon Welde and others for violation of theinjunction.Further, the respondent claims that strikers fired atKuehne when he drove over the railroad tracks near the plant on thenight of April 13. Police officers in the vicinity, hearing noise whichsounded like gun fire, arrested three men, who were not employees ofthe Flora plant.Kuehne admitted to the police officers that a tireon his automobile "blew out."He testified that, later, the policeofficers found evidences of gun shot on the hub-cap and fender.However, there is no proof in the record identifying Flora strikers asparticipants in the alleged shooting.Also, the respondent introducedevidence tending to show that the strikers refused to permit theremoval of a truckload of lumber from the Flora plant on April 8.and interfered with certain supervisory employees who sought toenter the plant on April 4 and during the period from April 7 to 10.Plainly, however, the strikers' conduct after April 1 could not haveinfluenced the respondent in its decision to abandon the Flora plantand discharge all its Flora employees. It is a complete answer tothat part of the respondent's claimed justification which is based oncharges of illegal picketing and acts of violence, that they occurred.so far as they did, after the respondent had definitely announced itscourse of action.On April 1 the plant shut-down and mass dismissalof the Flora employees constituted an accomplished fact. DECISIONS AND ORDERS315It is also significant to note that the respondent furnished workto 15 Flora employees at the Mattoon plant after the lock-out.9 ' Inits permanent injunction decree the Circuit Court of Clay Countyfound that 7 of the 15 reinstated employees had participated in thesit 'down and in illegal picketing.Nevertheless, the respondent didnot consider their conduct as a real objection to reinstatement.Moreover,- at its own expense, the respondent brought back threeFlora strikers from West Virginia to resume employment at Mattoon.Yet the respondent failed to offer to Flora employees, generally, anopportunity to accept available employment at its Mattoon plant.Instead of fulfilling its obligation, which is hereinafter discussed, totreatwith its newly organized employees to resolve the pendingcontroversy, the respondent discharged them and increased its un-organized Mattoon force by the addition of more than 100 nonunionworkers.The contention that the sit-down motivated the mass dis-missal impresses us as a pretext to cover the respondent's real objec-tion to the employees' concerted stoppage of work and their forma-tion and affiliation with the Union as aids to reinforce their demandsfor higher wages.We now consider the respondent's second defense.The evidencediscloses that David Jones, a certified public accountant, suggestedto Kuehne on three occasions, in March, August, and September, 1936,that the respondent close its Flora plant and consolidate its activitiesat the Mattoon plant as a means of improving the financial conditionof the company.However, the idea was not seriously considered,for it was neither discussed thereafter at board of directors' meetings,nor at the annual stockholders' meeting in February 1937, nor else-where by anyone ; nor did the respondent take any action with respectto Jones' suggestion until the happening of the labor dispute in March1937.Kuehne admitted on the witness stand that at Christmas, 1936,he had no intention of closing the Flora plant. In reviewing 1936operations, the respondent, in its annual report to stockholders, datedJanuary 30, 1937, indicated its need for the facilities which theFlora plant afforded : "We have operated a good part of the timewith both a day and night shift, and have added an addition toboth plants to cope with this increase (in business) . . ."Moreover,at the oral argument, counsel for respondent conceded that the re-spondent did not formulate its intention to abandon the Flora plantuntil some time after the occurrence of the sit-down strike.During the summer of 1936 the respondent had undertaken exten-sive improvements in the Flora plant and thereafter added expensiveequipment.Thus the respondent built a 60-foot concrete and steels Although they signed applications for membership in the Union, these 15 Flora em-ployees gained no prominence in Union activities as leaders,or otherwise. 316NATIONAL LABOR RELATIONS BOARDaddition to the shipping department at a cost of approximately$3,000; constructed a 40-foot by 40-foot boiler room and installed a.250-horsepower boiler at a total estimated outlay of $6,000 to $8,000;and erected a frame warehouse, costing about $1,500.The respondentalso installed a $3,000 "double entennor" machine after August 1936,two spray booths in the paint room during 1936-1937, and two boringmachines in the fall of 1936 at a cost of $900. In the light of itsbusiness history, hereinafter set forth, it does not appear convincingthat after these extensive improvements and substantial additionsof equipment, the respondent should suddenly, decide that furtheroperations at the Flora plant were economically impracticable.Jones further testified that in his opinion the ratio of the respond-ent's current assets to its current liabilities as of December 31, 1936,namely about 1.5 to 1, indicated that it was not in a "healthy" finan-cial condition.1°However, the respondent made a net profit of $73,-804.86 for 1936; 11 increased its sales during the first 3 months of 1937over the corresponding period in 1936, by approximately $100,000,being an increase of about 85 per cent ; advanced its prices in January1937, from 10 to 15 per cent to cover additional taxes and increasedcosts of materials and labor; and, enjoyed a Dun and Bradstreet networth rating of $200,000 to $300,000, "B" credit.On cross-examina-tion, Jones conceded the Dun and Bradstreet rating to be inconsistentwith his own opinion as to the respondent's financial condition. Fur-thermore, according to Jones' testimony, the respondent's booksreflected a net worth of over $600,000 as of December 31, 1936.In December 1936, the respondent declared a 4-dollar dividend,payable 1 dollar in cash and 3 dollars in notes, and distributedbonuses of $3,000 each to Kuehne and Schultz, in addition to smallerbonuses to other supervisory employees.Although, in the opinionof Jones, the respondent's 1936 financial statement did not warrantthe extension of bank credit, the respondent succeeded in borrowing$20,000, which it used for the payment of the cash dividend to stock-holders.Kuehne claims that his was a paper bonus, that he drew no.salary in 1936 and that the respondent was indebted to him for cashadvances, salary, bonus, and interest in the sum of approximately$120,000.However, he received his proportionate share of the above-mentioned cash dividend and held the notes of the respondent, afinancially responsible and solvent company, as evidence of his claims.In 1935 the respondent had paid in full, 100 cents on the dollar, itsobligations under a creditors' agreement made in 1932.As of March1° Excluding the respondent's special liabilities to Kuehne,representing cash advances,earned and undrawn salary, interest, etc , the ratio closely approaches 2 5 to 1.11Net sales for 1936 almost doubled 1935 figures, mounting from $530,789 99 to$952 547.28. DECISIONS AND ORDERS3171, 1937, the respondent had on hand and in banks over $5,000 in.cash and, excluding uncollectible items, more than $150,000 in ac--counts receivable.As of December 31, 1936, it carried an inventoryvalued in excess of $240,000.While the respondent claims that itscurrent bills were approximately 90 days past due and it was notable to take discounts regularly during the first 3 months of 1937,the record does not disclose that the respondent had any pressingfinancial obligations.The fact that prior to March 22, 1937, the respondent intended toinstitute a general wage increase for the employees at the Floraplant,12 and granted wage increases to Mattoon employees upon thereopening of the Mattoon plant on April 6, is plainly inconsistentwith the respondent's claim that it lacked capital to finance itsbusiness.In his testimony Kuehne placed a valuation of $320,000 upon theFlora land, plant, and equipment, and admitted that its permanentabandonment would entail a loss of approximately $220,000. Consid-ering that the respondent made no attempt to secure a purchaser forthe property prior, to the closing of the Flora plant, the possibility ofraising cash by its disposal cannot seriously be regarded as a factormotivating its course of action.Under all the circumstances of the case, and especially in view ofthe respondent's rapidly expanding business, its need for additionalfactory space to cope with increasing sales of its product, and theabsence of a serious intention, prior to the occurrence of the labor dis-pute, to abandon its Flora operations, we are led to conclude thatthe closing of the Flora plant, coming upon the heels of successful or-ganization of the employees at that plant by a national independentunion, was not induced by financial and economic considerations un-connected with the union activities of its Flora employees.We areconvinced that the respondent would not have shut down the Floraplant had it not been actuated by a desire to crush the new union.On the basis of all the afore-mentioned considerations, we find thatthe respondent closed its Flora plant on April 1, 1937, and dischargedall its employees at that plant because they joined the Union andengaged-iii union activities, and has refused to reopen its Flora plantthereafter and to reinstate its Flora employees in order to discour-age their membership in the Union and to avoid its obligation to bar-gain collectively with the Union.By its conduct the respondent hasdiscriminated in regard to the hire and tenure of employment of.itsFlora employees within the meaning of Section 8 (3),. of the Act, and11Kuehne testified that before the outbreak of the sit-down strike he planned to an-nounce wage increases for employees at both plants about April 1. 318NATIONAL LABOR RELATIONS BOARDhas thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.B. The alleged discharges of Harry Dean, Walter Barnett, andWilliam Loveland1.Harry DeanHarry Dean, a Mattoon employee for more than 6 years, was active -in attempts to organize the Mattoon employees.He visited the strikersat the Flora plant during the sit-down and counseled with them.Upon learning from Walter Barnett, a fellow employee at the Mat-toon plant, on March 29 or 30, prior to the plant's reopening, thatBarnett and he had been discharged by Foreman White, on March 30Harry Dean called at the plant for his tools.White pushed Deanout of the plant, returned his tools, and took his receipt for them,stating : "You know those boys in Flora are on strike, you shouldn'thave went.You are no better off than those boys at Flora.Theyhave got no job, nor you haven't either." Superintendent Emig oftheMattoon plant had observed` Dean fraternizing with the Florastrikers.White also had knowledge of Dean's sympathetic conduct-No doubt exists that the respondent discharged Dean because of hisactivities on behalf of the Flora strikers and his efforts to organizea union at the Mattoon plant.The respondent relies upon the fact that Dean ignored a letter fromKuehne dated April 2, requesting Dean to call upon Kuehne for apersonal interview, as evidence of the respondent's willingness to em-ploy Dean and of Dean's voluntary severance of his employment. Inview of the fact that the respondent's letter does not constitute anunequivocal offer' of reinstatement, we cannot regard it as such abona fide offer.I'We find that Harry Dean was discharged because he assisted theUnion and engaged in union activities among the employees at theMattoon plant.2.Walter BarnettWalter Barnett was similarly active in support of the Union.OnMarch 28 Barnett called at the home of Foreman White.When hemet Barnett at the door, White exclaimed : " . . . I hear you havebeen sitting down with them at Flora."Barnett answered : " . .. Idon't know as I have been sitting down, but I have been down there."In reply to an inquiry as to his status, White informed Barnett : "Idon't know that you will ever get back to work." Barnett likewisedisregarded Kuehne's letter of April 2, similar to the one sent to DECISIONS AND ORDERS319Dean, inviting Barnett to call upon Kuehne for a personal interview.Barnett never applied for reinstatement. Inasmuch as White merelyexpressed his opinion as to Barnett's chances for reinstatement anddid not sever his employment, we find that Barnett was not dis-charged.The evidence does not sustain the allegation that therespondent discharged or refused to reinstate Barnett because ofhis activities on behalf of the Union. ' Accordingly, we reverse thefinding of the Trial Examiner with respect to Barnett's allegeddischarge, and shall order that the allegations of the complaint, sofar as they pertain to Barnett, be dismissed.3.William LovelandAlthoughWilliam Loveland, a Mattoon employee, denied anyactivity by way of cooperation with the Flora strikers, neverthelessit is clear that the respondent suspected him.During the shut-downat the Mattoon plant, the respondent intercepted a telegram addressedto Loveland, urging him to organize the Mattoon employees.Therespondent also had information that Loveland participated in con-ferences with Union committees.Despite the fact that statementsare attributed to Loveland to the effect that he was not interestedin his job, Loveland responded to Kuehne's letter of April 2, invitinghim to a personal conference.On April 7 Kuehne told Loveland :"Just let it go for a few months and I will see if I can get you backon after this is settled."AboutMay 10 Loveland approachedSuperintendent Emig of the Mattoon plant for work.Emig statedthat he could not help Loveland "until after this Flora strike wassettled."To Loveland's inquiry as to whether he was let out becauseof his work or because of the strike, Emig replied simply that Love,land's work was satisfactory.We find that William Loveland wasdischarged and refused reinstatement because the respondent believedthat he assisted the Union and engaged in labor organization activi-ties among the employees at, the Mattoon plant.C. The refusal to bargain' collectively1.The appropriate unitThe complaint alleges that the production and maintenance em-employed by the respondent at the Flora plant constitute a unitappropriate for the purposes of collective bargaining. In its answer,the respondent does not admit or deny the above allegation anddoes not assert that any other unit is the proper one.At the hearingthe respondent offered no evidence showing that any other unit is 320NATIONAL LABOR RELATIONS BOARDthe appropriate one.The production and maintenance employeesare eligible to membership in the Union.-Accordingly, we find that the production and maintenance em-ployees of the respondent in the Flora plant, except foremen, office andsalaried employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to the employeesthe full benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.2.The representation by the Union of a majority in the appropriateunitThe respondent employed approximately 180 production and main-tenance workers at its Flora plant in March 1937.On March 23 or24, 179 of these employees signed a joint application for membershipin the Union.121 It is clear that the Union represented a majority ofthe production and maintenance employees at the Flora plant priortoMarch 25. The respondent does not contend otherwise.We find that on March 24, 1937, and at all times thereafter, theUnion was the duly designated representative of the majority of theemployees in the appropriate unit, and pursuant to Section 9 (a) ofthe Act, was the exclusive representative of all the employees in suchunit for purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment.3.The refusal to bargainTheiss, a representative of the American Federation of Labor, ar-irived in Flora on April 2 to negotiate a settlement of the strike.Hisefforts to reach Kuehne at the plant or at the latter's home on thatday were unavailing.At Theiss' suggestion, Madding, president ofthe local Union, by letter dated April 2, requested the respondent to,recognize the Union and to set a date for a conference.Kuehne repliedby letter, dated Saturday, April 3, stating that the respondent saw noneed for bargaining negotiations inasmuch as it had definitely ceasedoperations at the Flora plant, but that Kuehne would meet with Mad-ding in Mattoon on Monday, April 5, at 2 o'clock in the afternoon, ifMadding desired.Kuehne refused the Union's request, made by tele-phone, to postpone the meeting tQ a later hour to enable Theiss to travelfrom East St. Louis, his headquartets, to Mattoon for the conference,and the meeting was not held."' It should be noted that the Union was the same entity throughout the period underconsideration although it received its formal designation as used in this decision when.itwas chartered by the United Brotherhood of Carpenters and Joiners of America. DECISIONS AND ORDERS321Branson, president of the Flora Chamber of Commerce, prevailedupon Kuehne to accept an invitation to meet with a committee of em-ployees at the Chamber of Commerce headquarters on the evening ofApril 8.Kuehne and Branson made it clear to Theiss that his attend-ance was not desired.Kuehne testified that he agreed to participatein the meeting, provided the strikers would permit the respondent tomove a truckload of lumber out of the Flora plant.Kuehne, how-ever, failed to attendthe Chamber of Commerceconference,claiminga breach of the allegedagreement.In our view of the case it is unnecessary to decide whether or notthere was a breach of the alleged agreement.The Act imposes anunconditional duty upon an employer to bargain collectively with therepresentatives designated by a majority of his employees in an appro-priate unit.If we assume that the strikers interfered with the move-ment of the respondent's property, their misconduct, for whichappropriate remedies exist under State laws, does not justify therespondent in ignoring Federal law by its refusal to bargain collec-tively with the Union.On April 10, in a conference with a United States Department ofLabor conciliatorand Theiss,Kuehne reiterated the respondent'sposition that there was no occasion for collective bargaining negotia-tions with the Union,since the respondent had permanently closedthe Flora plant.-Branson, however,continued his efforts toward reopening the plant.Having failed to bring the respondent and the Union together in ameeting, he proposed to Kuehne on or about April 18, that the respond-ent bargain with an "inside"union of its employees at the Floraplant.Kuehne readily agreed to act favorably upon the suggestion,if the strikers would organize a union of that type.Since we have found that the closing of the Flora plant involved adiscriminatory lock-out, the shut-down did not relieve the respondentof its obligation under the Act to bargain with its employees or theirduly chosen representatives.Obviously,the respondent can neitherrely upon its own wrongful"abandonment"of the plant as an excusefor its refusal to bargain collectively with the Union, nor argue withgood grace that such bargaining would have been fruitless.Had therespondent met with the Union, the labor dispute might have beenadjusted.By the course of action it took on April 1 and thereafter,the respondent has disqualified itself to contend otherwise.The respondent contended that it had bargained collectively withthe employees on March 22,the day of the beginning of the strike.But where in the course of a strike,supervening events, such as theorganization of a union, which demands recognition, or the dischargeof strikers, introduce new issues,the employer must meet with the 322NATIONAL LABOR RELATIONS BOARDrepresentatives of its employees in order to realize the full benefits ofcollective bargaining.13This the respondent refused to do.We accordingly find that on April 5, 1937, and thereafter, the re-spondent refused to bargain collectively with the Union as the repre-sentative of its employees at its Flora plant in respect to rates of pay,wages, hours of employment, and other conditions of employment.We also find that by such refusal the respondent interfered with,restrained, and coerced its employees in the exercise of their right toself-organization and collective bargaining through representatives-oftheir own choosing as guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and have led,and tend to lead, to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYAs we have seen, the respondent locked out its Flora employees onApril 1, 1937, to discourage membership in the newly formed Union.At the same time, the respondent expanded its operations at theMattoon plant by the addition of a number of new employees, whoin actuality replaced the employees of the closed Flora plant.Theappropriate remedy is plainly the reinstatement of the employeesof the Flora plant with back pay from the date of the lock-out tothe date of the offer of reinstatement.dThe remedy with respect to the cases of Carmon De Weese, Roy E.Karraker, and Peter Orschell requires separate consideration.Shortly after the closing of the Flora plant the respondent offeredemployment at the Mattoon plant to Carmon De Weese, a Unionstriker.De Weese declined the proposal for the reason that hismother's illness rendered moving to Mattoon inadvisable at the time.De Weese is temporarily employed elsewhere at a substantial reduc-tion in wages and desires to return to his former employment withthe respondent.Reemployment at Mattoon, 60 miles away, fallsshort of substantially equivalent employment.Therefore, as in theISMatter ofJeffery-DeWitt Insulator CompanyandLocal No. 455,United Brick andClay Workersof America, '1N. L. R B. 618;Matter ofCarlisle Lumber CompanyandLumber and Sawmill Workers Union, Local2511,Onalaska,Washington,andAssociatedEmployees of Onalaska,Inc, Intervenor,2N.L R.B 248;Matter of S. L. Allen & Com-pany, IncandFederal Labor Union, LocalNo.15526, 1 N. L. R. B. 714. DECISIONS AND ORDERS323case of the other locked-out employees, De Weese is entitled toreinstatement and back pay.The respondent contends, and the Trial Examiner found and rec-ommended, that Peter Orschell should not be reinstated because hewas not an employee on March 22. From sworn affidavits made byOrschell, it appears that he had worked for the respondent for morethan 31/2 years prior to the closing of the Flora plant; that he wasemployed by the respondent on March 15, 1937; that on that date hewas temporarily laid off and instructed to report for work on March22; that when he reported for work on March 22, the respondent'sagents informed him that he was not needed that day and instructedhim to return to the *plant on the following day. Later that day,March 22, the strike occurred. It appears that Orschell receivedhis last pay check from the respondent on March 15 and that hewas not working at the Flora plant on March 22. The respondent,however, does not show that it discharged Orschell on March 15 oron March 22. The mere circumstance that he was not physicallyengaged in work at the time of the strike does not affect his employ-ment status under the Act.At the time of the hearing Orschell was employed on a W. P. A.project in Flora.Since Peter Orschell did not lose his status as an employee, byreason of his temporary lay-off, we shall require the respondent toreinstate him with back pay.The Trial Examiner made no finding or recommendation as toRoy E. Karraker.His name is not listed in the Union's charge.Karraker, however, filed an affidavit, requesting relief.14The re-spondent filed a counter-affidavit from which it appears that Kar-raker was employed as a foreman. at the lumber yard at the Floraplant at the time of the strike on March 22, and continued to workfor the respondent during the sit-down and until April 1.Kar-raker did not join the Union; nor does it appear that he was eligiblefor membership. Inasmuch as Karraker occupied a supervisory posi-tion and did not participate in collective action, we shall not requirethe respondent to reemploy Karraker or pay him back pay.The Trial Examiner, in his Intermediate Report, recommendedthat no relief be afforded to the 16 persons listed in appendix B forthe reason that they did not testify in the proceeding and failedto file affidavits.The record sufficiently discloses, however, that the16 named individuals were members of the Union in the employ ofthe respondent at its Flora plant and were locked out on April 1,1937, and we shall order them reinstated with back pay.14 To facilitate presentation of evidence the parties stipulated that affidavits might befiled by complaining witnesses in lieu of their oral testimony. 324NATIONAL LABOR RELATIONS BOARDAt the termination of the hearing in this proceeding the Floraplant was still closed.Since the respondent hired only about 127additional employees at its Mattoon plant after the lock-out of the180 Flora employees, it was operating its business with a reducedforce.In order to effectuate the policies of the Act we shall orderthe respondent to offer to the Flora employees, who are listed inappendix A, immediate reinstatement to their former, employmenteither at the Flora plant, if that plant is now operating, or resumesoperation upon the issuance of this order, or, if not, at the Mattoonplant; dismissing, if necessary, employees hired since the lock-out.Such reinstatement, at either the Flora or Mattoon plants, shallbe effected in the following manner : All employees hired 14' sincethe lock-out at either the Flora or Mattoon plants shall, if necessaryto provide employment for those to be offered reinstatement, bedismissed.If, thereupon, by reason of a reduction in force thereis not sufficient employment immediately available for the employeesto be offered reinstatement, all available positions shall be distributedamong such employees and the 15 employees named in appendix Cannexed hereto, who were heretofore reinstated at the Mattoon plant,in accordance with the respondent's usual method of reducing itsforce,without discrimination against any employee because of hisunion affiliation or activities, following a system of seniority to suchextent as has heretofore been applied in the conduct of the re-spondent's business.Those employees remaining after such dis-tribution, for whom no employment is immediately available, shallbe placed upon a preferential list prepared in accordance with theprinciples set forth in the previous sentence, and shall thereafter,in accordance with such list, be offered employment in their formeror in substantially equivalent positions, as such employment becomesavailable and before other persons are hired for such work.Furthermore, we shall order that all the Flora employees, whoare listed in appendix A, be made whole for any losses of paythat they have suffered by reason of the respondent's wrongfulconduct in discharging them in closing down the Flora plant.Having found that the respondent discriminated in regard to thehire and tenure of employment of Harry Dean and William Lovelandat its Mattoon plant, we shall order the respondent to offer reinstate-ment to them.We shall award back pay to Harry Dean from March30, 1937, the date of his discharge, to the date on which the re-spondent offers him reinstatement.We shall likewise award backpay to William Loveland from April 7, 1937, the date of the re-14a This does not include employees, who were working at the Mattoon plant on March22, when that plant shut down, and who since may have been reinstated there. DECISIONS AND ORDERS325spondent's discriminatory refusal to reinstate him, to the date onwhich the respondent offers him reinstatement.In all cases in which back pay is awarded, we will, in accordancewith our customary procedure, order the deduction of all sumsearned since the commission of the unfair labor practices whichwould not have been earned if the employee had been working for therespondent.Inasmuch as the Trial Examiner recommended the dismissal ofthe complaint as to Carmon De Weese, Peter Orschell, and the 16employees listed in appendix B, the respondent shall not be requiredto pay them back pay from January 11, 1938, when it received theIntermediate Report, to the date of this decision.15We shall order the respondent to bargain collectively with theUnion as the representative of all the production and maintenanceemployees at its Flora plant, if the respondent has reopened theFlora. plant or if the respondent shall hereafter, reopen that plant.If, in compliance with our directions, the respondent reinstates thedischarged. Flora employees at its Mattoon plant, our order shallnot be construed to require the respondent to bargain collectivelywith the Union as the representative of the employees at the Mattoonplant, since it is now uncertain as to whether the Union will atthat time represent a majority of the employees in an appropriateunit.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America,Local 1791, is a labor organization, within the meaning of Section 2(5), of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of its employees at its Flora plant and therebydiscouraging membership in the Union, has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (3),of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of Harry Dean and William Loveland, twoemployees at its Mattoon plant, in order to discourage membershipin labor organizations, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3), of the Act.15Matter of E. R. Haffelfinger Co., Inc.andUnitedWall Paper Crafs of North America,Local No. 6,1 N. L. R. B. 760;Matter of Cherry Cotton MillsandLocal No. 1824, UnitedTextileWorkers of America, 4N. L. R. B. 731. 326NATIONAL LABOR RELATIONS BOARD4.The production and maintenance employees at the respondent'sFlora, Illinois, plant, excluding foremen, office and salaried employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.5.United Brotherhood of Carpenters and Joiners of America,Local No. 1791, was on March 24, 1937, and at all times thereafter hasbeen, the exclusive representative of all employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.6.By refusing to bargain collectively with United Brotherhood ofCarpenters and Joiners of America, Local 1791, as the exclusiverepresentative of its employees in the appropriate unit, the respond-ent,has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (5), of the Act.7.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1), of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7), ofthe Act.9.The respondent has not discriminated in regard to the hire andtenure of employment of Walter Barnett, Garland Gibson, or the 15employees listed in appendix C because of their membership in alabor organization and thereby discouraged membership in a labororganization, within the meaning of Section 8 (3), of the Act.10.The respondent has not persuaded its Mattoon employees orothers to assault its Flora employees because of their activities in alabor organization and thereby discouraged membership in a labororganization, within the meaning of Section 8 (3), of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Kuehne Manufacturing Company, its officers, agents, successors, andassigns shall :1.Cease and desist :(a)From discouraging membership in United Brotherhood ofCarpenters and Joiners of America, Local 1791, or any other labororganization of its employees by locking out, discharging, or refusingto reinstate any of its employees or by discriminating in any othermanner in regard to their hire and tenure of employment or any term DECISIONS AND ORDERS327or condition of employment of any of its employees by reason of theirmembership in United Brotherhood of Carpenters and Joiners ofAmerica, Local 1791, or any other labor organization of its employees,or by threats of such discrimination;(b)From refusing to bargain collectively with United Brother-hood of Carpenters and Joiners of America, Local 1791, as the exclu-sive representative of the production and maintenance employees inits employ at its Flora plant, in respect to rates of pay, wages, hoursof employment and other conditions of employment;-(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self -organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) If the respondent has resumed operations at the Flora plantsince the date of the hearing, or should the- respondent reopen itsFlora plant upon issuance of this order, bargain collectively withUnited Brotherhood of Carpenters and Joiners of America, Local1791, as the exclusive representative of the production and mainte-nance employees in its employ at the Flora plant, in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment ;(b) If the respondent has resumed operations at the Flora plantsince the date of the hearing, or should" the respondent reopen itsFlora plant upon the issuance of this order, offer to the employeeslisted in appendix A, immediate and full reinstatement, respectively,to their former or substantially equivalent positions at the Floraplant, without prejudice to their seniority and other rights or privi-leges, in the manner set forth in the section entitled "Remedy" above,placing those employees for whom employment is not immediatelyavailable upon a preferential list in the manner set forth in saidsection ;(c) If the Flora plant has not reopened or does not reopen uponthe issuance of this order, offer to the employees listed in appendix A,immediate and full reinstatement, respectively, to positions at theMattoon plant, substantially equivalent to their former positions,without prejudice to their seniority and other rights or privileges, inthe manner set forth in the section entitled "Remedy" above, placingthose employees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section ;106791-38-vol. vii22 328NATIONALLABOR RELATIONS BOARD(d)Offer to Harry Dean and William Loveland immediate andfull reinstatement, respectively, to their former positions withoutprejudice to their seniority and other rights or privileges;(e)Make whole the employees listed in appendix A, who werelocked out on April 1, 1937, for any losses of pay they will havesuffered by reason of their lock-out by payment to each of them,respectively, of a sum of money equal to that which he would nor-mally have earned as wages during the period from April 1, 1937,the date of the lock-out, to the date of the offer of reinstatement orplacement upon the preferential list required by paragraphs (b) or(c) above, less any amount earned by him during such period; ex-cept that Carmon De Weese, Peter Orschell, and the 16 employeeslisted in appendix B shall not be compensated as aforesaid for theperiod from January 11, 1938, to the date of this order;(f)Make whole Harry Dean for any loss of pay he has suffered byreason of the respondent's discriminatory conduct, by payment tohim of a sum of money equal to that which he would normally haveearned as wages from the date of his discharge, March 30, 1937, tothe date of the respondent's offer of reinstatement, less any amountearned by him during that period ;(g)Make whole William Loveland for any loss of pay he hassuffered by reason of the respondent's discriminatory conduct, bypayment to him of a sum of money equal to that which he wouldnormally have earned as wages from the date of the respondent'srefusal to reinstate him, April 7, 1937, to the date of the respond-ent's offer of reinstatement, less any amount earned by him duringthat period;(h)Post immediately notices to its employees in conspicuousplaces,within and without its Mattoon plant, stating (1) that therespondent will cease and desist in the manner aforesaid; and (2)that it will take the afore-mentioned affirmative action;(i)Post, if it has resumed operations at its Flora plant or if itresumes operations at that plant upon issuance of this order, imme-diately, similar notices to its employees in conspicuous places, withinand without the Flora plant;(j)Maintain such notices for a period of thirty (30) consecutivedays from the date of posting;(k)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.And it is further ordered that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges that the respondent hasengaged in unfair labor practices, within the meaning of Section 8(3), of the Act, with respect to Walter Barnett, Garland Gibson,and the 15 employees listed in appendix C. DECISIONS AND ORDERS329And it is further ordered that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges that the respondent hasengaged in unfair labor practices, within the meaning of Section 8(1), of the Act, by persuading its Mattoon employees and others toassault and beat its Flora employees in order to discourage theirmembership in a labor organization.APPENDIX AArmstrong, J. K.Ayers, ReslerAldrich, CarlAkers, FrankAltvater,KerronBendorf, IvanBoyd, Volney H.Bullard, EverettBice, ClintonBritton, BurlBakel,WilfredBay, MauriceBeasley, FloydBowen, Robert L.Bauliart, Ray F.Boose, RaymondBoyd, JamesBeard, HaroldBillington,WallaceBay, SylvesterBullard, LeonardBarnes, MurlBillingsley,William H.Cross, RussellCrum, Earl L.Campbell, KennethCarter, EmanuelCooper, DelbertCrooks, IvanCunningham, RobertCarter, LelandCash, DanaCrown, ElmerColelasure, BertCarter, Rolla 'Chapman, EldonCraig, FrankDennis, Loren L.Demeike, AloysiusDelaney, E. H.Ellis,RaymondErwin, OpalEaston, JackEdminston, GlenEaston, DaleErdman, WilliamElston,MyrelFrank, RobertFarileigh, PerlFellows, PearlFatheree, Henry, Jr.Finney, John,Furry, CecilFellows, Thomas E.Franklin, OrrisFreeze, ClarenceFranklin, RoyGoings, Chas.Greenwood, AltoGreenwood, LeonardGolden, CecilGolden, L. J.Griffith, RaymondGaskin, CarolGreenwood, MilesGoff, TheodoreGoff, Elza.Gibson,WayneGuinn, NortonGuinn, LymanHower, George, Sr.Harper, Glen E. 330NATIONALLABOR RELATIONS BOARDHower, George, Jr.Hall, Rolla R.Hackney, ArlieHardy, DelbertHardy, Henry R.Hardy, CharlesHardy,Herman F.Hinman, C. F.Hower, WalterHackney, EdwardHarrison, EnochJones, Ernest E.Jones, Ivan N.Jones, EldenJones, ThomasJones,BernardJackson, FrankJohnson, PearlKeller, Edmund L.Klein, DavidKrutsinger, LloydKarlee, VirgilLagle, WilliamLambrich, CecilLewis, ArvelMadding, EarlMurphy, GeorgeMann, KarlMiller,WilliamMilner, OlinMartin,WilliamMartin, LesterMcClure,ShermanMcConnel,LaclairMcGrew, DaleyMcCracken, J. A.McDaniel,RobertMitchell, Ted B.Mitchell, LorenNelson, John W.Newton, Leon J.O'Shatz, FrankOrschell, PeterPitchford, FrankPayne, George C.Powless, AlexPierson,W. B.Pitchford, LelandRush, GarvinRailey,MelvinRouchelle, EverestRoberts, ArthurRudisill,WilbertShuler, EverettStrange, ForrestSlover, EarlSchroder, FrancisSturner, ChesterSmith, IsaacStrange, DelbertSpitzner, VirgilStaley, CarlSmith, LeslieStopher, FrankShohorn, W. C.Stopher, L. K.Sinclair, GordonSmith, Lyman B.Tooley, John T.Trage, CharlesTenney, Lewis I.Trotter, HaroldTibbs, EverettUebinger, JoeVaughn, RaymondWhitt, FredWindle, Everett T.Walker, DonaldWarren, RussellWelty, AlbertWelty, JohnWhitson, GlenWalker, ArthurWinchester, EarlWhite, Ed C.Wickiser, C. E.Wickiser, Max D.Young, Donald DECISIONS AND ORDERSYoung, DelbertZimmerman,ClarenceZimmerman, Ned E.De Weese, CarmonAPPENDIX BJ. K. ArmstrongWilfred BakelWallace BillingtonRobert CunninghamLeland CarterGlen EdminstonPerl FarileighGlen E. HarperAPPENDIXCDale CourtneyC. F. CourtneyGeo. E. CooperJunior CourtneyL. D. EtchisonHayward FarileighOrville HardyEllsworth HardyDavid KleinLloyd KrutsingerCecil LambrichJ.A. McCrackenW. B: PiersonLeslie SmithJoe UebingerEarl WinchesterPerry HargraveCarl C. JonesMilton M. RoeL. D. SpenderH. S. StanfordDonald TurnerRoscoeWoods331